Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.   	 Applicants’ arguments and amendments filed on 9/29/2020, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-2, 4-13, 16-17, and 19 are pending in this office action.
Claims 1-2, 4-13, 16-17, and 19 have been rejected.

Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.    The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:


6.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.    Claims 1-2, 4-11,13,16,17,19, are rejected under 35 U.S.C. 103 as being unpatentable over NPL Niemi et al. (in Bioresource Technol 136: 529-534, 2013) in view of Kodera et al. USPN 6455273 in view of Kishi et al. USPN 5135765 in view of Hundscheid et al. US 2009/0068315 and further in view of Cruz Santa et al. US 2012/0258236 and further in view of evidence given by Jackson et al. US 2017/0105379 (It is an additional evidentiary reference and not a prior art).


Even if the disclosed broad range molecular weight peptide of Niemi et al. has encompassed the narrow range peptide of the presently claimed invention of claim 1,16 to show prima facie case of obviousness, however, examiner has used another secondary prior art by Kodera et al. USPN 6455273 to address claimed peptide having narrow range average molecular weight of between 4200 to about 5,000 Daltons and discussed below.
Kodera et al. discloses that one protease enzyme D3 can generate a protein hydrolysate having a range of molecular weight of the peptides in the hydrolysate is 200 to 8000 with less than 5% free amino acid content (col 4 lines 28-36) with low free amino acid and low bitterness (col 4 lines 5-10) (col 3 lines 58-60) with desired size of soluble peptide in the final product.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Niemi et al. to include the teaching of Kodera et al. who discloses that one protease enzyme D3 can generate a 
Modified NPL Niemi et al. (NPL Niemi et al. in view of Kodera et al.) is silent about the (i) protein in powder form and (ii) PDCAAS value as claimed in claims 1, 16.
With respect to (i), Kishi et al. discloses brewer’s spent grain based protein powder composition and a method of making it (at least in Abstract, col 4 linesl-18 e.g. dry ‘after drying’ line 7, and Examples and claims of Kishi et al.) which is used as feed for animals and also is used as food material e.g. to make seasoning product (col 1 lines 6-10 and col 4 lines 5-10).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Niemi et al. to include the teaching of Kishi et al. to make powder form of the protein (hydrolysate) in order to have dry powdered form which can be used both as dry form and also can be mixed in solution as needed as desired choice.
With respect to (ii), Hundscheid et al. discloses that PDCAAS score 0.9 or greater ([0085]) is a measure of good quality protein that is fully understood by those skilled in the art ([0085]).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Kishi et al. to include the teaching of Hundscheid et al. to achieve PDCAAS value greater than 0.9 in order to 
Cruz Serna et al. discloses that the PDCAAS, Protein digestibility score (i.e. Protein Efficiency Ratio, PER) and essential amino acids and their amount in the protein determines the amino acid score and PER values and they are interlinked parameters to evaluate protein quality ([0005]-[0007], even in background section, it is well-known fact) and the PDCAAS value depends on the enriched amount of essential amino acids including Lysine (Table 3, [0024]-[0025]) to meet claims 4 and 19. Therefore, the supplementation of Lysine will enhance the PDCAAS value more than 0.7.
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Niemi et al. to include the teaching of Cruz Santa et al. to evaluate PDCAAS and “protein digestibility score’
(or PER value ) by evaluating the amino acid scores (in Table 3, [0024], [0025] of Cruz Santa et al.) in order to have good quality brewer’s spent grain protein for the use as food or to add in other food composition.
It is to be noted that regarding the PDCAAS value, and the “protein digestibility score” and ‘amino acid score”, these are the parameters which are used to evaluate the quality of the protein and there is a relationship amongst these three parameters as is evidenced by Jackson et al. ([0074]), amino acid score is determined according to FAO guideline ([0075]). Therefore, PER and PDCAAS are similar and are parameters to evaluate protein quality. It is also evidenced by Jackson that PDCAAS = amino acid score x (true protein digestibility) ([0074]-[0075]).


It is also to be noted that regarding the PDCAAS value, and the “protein digestibility score” and ‘amino acid score” as claimed in claims 1,2, 16,17, the Office is not equipped to manufacture prior art products and compare them for patentability. Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430,
433 (CCPA 1977)."When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

9.    Regarding claims 5-6, Kishi et al. discloses that the protein rich product from BSG can be made (col 3 lines 65-67 and col 4 lines 1 -18) and can be used as feed for animals having about 40% by weight or more by weight of protein material (col 3 lines 65-67 and col 4 lines 1 -10) can be used as such or after drying to meet dry foodstuff (col 5 lines 1-12).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Niemi et al. to include the teaching of Kishi et al. to make protein material (Kishi et al. col 3 lines 65-67 and col 4 lines 1-

10.    Regarding claims 7,8,13, Kishi et al. discloses that a protein rich solution can be made using water as solvent having protein content of about 40% by weight or more (based on dry weight) and can be used as such or after drying to make dry material to be used as feed or food (col 3 lines 65-67 and col 4 lines 1 -10). It is therefore, within the skill of one of ordinary skill in the art to use the teaching of Kishi et al. to use the method to make desired dry or liquid product from BSG in order to be used as feed or food for desired purpose.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Niemi et al. to include the teaching of Kishi et al. to make protein material (Kishi et al. col 3 lines 65-67 and col 4 lines 1-10) which can be used as such or after drying to meet dry foodstuff (Kishi et al. col 5 lines 1-12) from inexpensive Brewers spent grain (Kishi et al. col 1 lines 65-67).

11.    Regarding claims 9-10, Kishi et al. discloses that the isoelectric pH of BSG protein is about 3-4. Therefore, BSG is soluble above or below the isoelectric ph. Therefore, it is within the skill of one of ordinary skill in the art to use in liquid solution having pH less than or above the isoelectric pH (which is about 4.0) to meet less than or above pH 4.5. Even if less than 4.5 includes pH 4.0, however, it is within the skill of one of ordinary skill in the art to optimize the solubility at less than pH 4.5 that provides good solubility to use in acidic condition.

12.    Regarding claim 11, Kishi et al. discloses that the protein rich product can be in fry form or as solution (col 4 lines 5-10). It is also well within the skill of one of ordinary skill in the art to use the protein powder form by mixing into the liquid solution at time of consumption to meet claim 11.

13.    Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Niemi et al. (in Bioresource Technol 136: 529-534, 2013) in view of Kodera et al. USPN 6455273 in view of Kishi et al. USPN 5135765 in view of Hundscheid et al. US 2009/0068315 and further in view of Cruz Santa et al. US 2012/0258236 and further in view of evidence given by Jackson et al. US 2017/0105379 as applied to claim 7 and further in view of Luebbers et al. (WO 2004/060080).

14.	 Regarding claim 12, NPL Niemi et al., Kishi et al. in view of in view of Hundscheid et al. and further in view of Cruz Santa et al. are silent about protein powder solution packaging to have an extended shelf life.
Luebbers et al. discloses the method of aseptically packaging method to package hydrolyzed protein containing liquid nutritional formula having an improved shelf-life (in Page 1 first paragraph, page 3 lines 30-32, page 4 line 5, line 17 e.g. extended shelf-life, page 10, lines 8-10 and claim 1). Luebbers et al. also discloses that the ingredients are added in water (Table 1, page 19) and therefore, protein powder can be mixed with water prior to packaging also.). Luebbers et al. also discloses many variations can be made on the basic method also which is well-known to those skilled in 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified NPL Niemi et al., to include the teaching of Luebbers et al. in order to make protein powder mixed in water solution in an aseptic packaging for an extended shelf life of the product (in Page 1 first paragraph, page 3 lines 30-32, page 4 line 5, line 17 e.g. extended shelf-life, page 10, lines 8-10, Table 1 , page 19 and claim 1).

15.    Claims 1-2, 4-11, 13, 16-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. USPN 5135765 in view of NPL Niemi et al.
(in Bioresource Technol 136: 529-534, 2013) in view of Kodera et al. USPN 6455273 in view of Hundscheid et al. US 2009/0068315 and further in view of Cruz Santa et al. US 2012/0258236 and further in view of evidence given by Jackson et al. US 2017/0105379 (It is an additional evidentiary reference and not a prior art).

16.    Regarding claims 1 -2, 4, 16-17, and 19 Kishi et al. discloses brewer’s spent grain based protein powder composition and a method of making it ( at least in Abstract, col 3 lines 65-67 and col 4 linesl-18 , Examples and claims of Kishi et al.) which is used as feed for animals and also is used as ‘food material’ e.g. to make seasoning food product (i.e. foodstuff) (col 1 lines 6-10 and col 4 lines 5-10).

NPL Niemi et al. discloses that the isolated protein from brewer’s spent grain is a source of protein for food application (Under Abstract) and can be made by hydrolyzing Brewer’s spent grain (BSG) which can have size less than 20 kDa or less than 15 kDa using protease treatment method to make small soluble fragments from the (page 532 col 1 last paragraph 3.2.3).
One of ordinary skill in the art would have been motivated to make protein powder from brewer’s spent grain by enzymatic protease hydrolysis in order to have the small size peptides less than 15 kDa to make protein powder with small protein (peptide) size which is solubilized fragment (at least in page 529 col 2 last four lines of first paragraph) and, therefore, can serve as solubilizable protein (peptide) when used in food including food composition (at least in abstract).
Even if the disclosed broad range molecular weight peptide of Kishi et al. in view of Niemi et al. has encompassed the narrow range peptide of the presently claimed invention of claim 1, 16 to show prima facie case of obviousness, however, examiner has used another secondary prior art by Kodera et al. USPN 6455273 to address claimed peptide having narrow range average molecular weight of between 4200 to about 5,000 Daltons and discussed below.
Kodera et al. discloses that one protease enzyme D3 can generate a protein hydrolysate having a range of molecular weight of the peptides in the hydrolysate is 200 to 8000 with less than 5% free amino acid content (col 4 lines 28-36) with low 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Kishi et al. in view of Niemi et al. to include the teaching of Kodera et al. who discloses that one protease enzyme D3 can generate a protein hydrolysate having a range of molecular weight of the peptides in the hydrolysate is 200 to 8000 with less than 5% free amino acid content ( col 4 lines 28-36) with low free amino acid and low bitterness (col 4 lines 5-10) ( col 3 lines 58-60) with desired size of soluble peptide in the final product.
Modified Kishi et al. (Kishi et al. in view of NPL Niemi et al. in view of Kodera et al.) are silent about the PDCAAS value as claimed in claims 1,16. Hundscheid et al. discloses that PDCAAS score 0.9 or greater ([0085]) is a measure of good quality protein that is fully understood by those skilled in the art ([0085]).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Kishi et al. to include the teaching of Hundscheid et al. to achieve PDCAAS value greater than 0.9 in order to have good quality brewer’s spent grain protein for the use as food or to add in other food composition.
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Kishi et al. to include the teaching of Cruz Santa et al. to evaluate PDCAAS and “protein digestibility score’ (or PER value ) by evaluating the amino acid scores (in Table 3, [0024], [0025] of Cruz 
It is to be noted that regarding the PDCAAS value, and the “protein digestibility score” and ‘amino acid score”, these are the parameters which are used to evaluate the quality of the protein and there is a relationship amongst these three parameters as is evidenced by Jackson et al. ([0074]), amino acid score is determined according to FAO guideline ([0075]). Therefore, PER and PDCAAS are similar and are parameters to evaluate protein quality. It is also evidenced by Jackson that PDCAAS = amino acid score x (true protein digestibility) ([0074]-[0075]).
Therefore, it is within the skill of one of ordinary skill in the art to use the teaching of Kishi et al. and Hundscheid et al. to achieve the protein quality as guided by these
parameters.
It is also to be noted that regarding the PDCAAS value, and the “protein digestibility score” and ‘amino acid score” as claimed in claims 1,2, 16, 17 the Office is not equipped to manufacture prior art products and compare them for patentability. Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430,
433 (CCPA 1977)."When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Niemi et al. to include the teaching of Cruz Santa et al. to evaluate PDCAAS and “protein digestibility score’ (or PER value ) by evaluating the amino acid scores (in Table 3, [0024], [0025] of Cruz Santa et al.) in order to have good quality brewer’s spent grain protein for the use as food or to add in other food composition.
It is to be noted that regarding the PDCAAS value, and the “protein digestibility score” and ‘amino acid score”, these are the parameters which are used to evaluate the quality of the protein and there is a relationship amongst these three parameters as is evidenced by Jackson et al. ([0074]), amino acid score is determined according to FAO guideline ([0075]). Therefore, PER and PDCAAS are similar and are parameters to evaluate protein quality. It is also evidenced by Jackson that PDCAAS = amino acid score x (true protein digestibility) ([0074]-[0075]).


It is also to be noted that regarding the PDCAAS value, and the “protein digestibility score” and ‘amino acid score” as claimed in claims 1,2, 16,17, the Office is not equipped to manufacture prior art products and compare them for patentability. Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430,
433 (CCPA 1977)."When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

17.    Regarding claims 5-6 modified Kishi et al. discloses that the protein rich product from BSG can be made (col 3 lines 65-67 and col 4 lines 1 -18) and can be used as feed for animals having about 40% by weight or more by weight of protein material (col 3 lines 65-67 and col 4 lines 1 -10) can be mused as such or after drying to meet dry foodstuff (col 5 lines 1 -12).

18.    Regarding claims 7,8,13, modified Kishi et al. disclose that a protein rich solution can be made using water as solvent having protein content of about 40% by weight or more (based on dry weight) and can be used as such or after drying to make 

19.    Regarding claims 9-10, modified Kishi et al. discloses that the isoelectric pH of BSG protein is about 3-4. Therefore, BSG is soluble above or below the isoelectric ph. Therefore, it is within the skill of one of ordinary skill in the art to use in liquid solution having pH less than or above the isoelectric pH (which is about 4.0) to meet less than or above pH 4.5. Even if less than 4.5 includes pH 4.0, however, it is within the skill of one of ordinary skill in the art to optimize the solubility at less than pH 4.5 that provides good solubility to use in acidic condition.

20.    Regarding claim 11, modified Kishi et al. discloses that the protein rich product can be in fry form or as solution (col 4 lines 5-10). It is also well within the skill of one of ordinary skill in the art to use the protein powder form by mixing into the liquid solution at time of consumption to meet claim 11. It is well within the skill of one of ordinary skill in the art to use the protein powder form by mixing into the liquid solution at time of consumption to meet claim 11.

21.    Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kishi
et al. USPN 5135765 in view of NPL Niemi et al. ((in Bioresource Technol 136: 529-534, 2013) in view of Kodera et al. USPN 6455273 in view of Hundscheid et al. US 2009/0068315 and further in view of Cruz Santa et al. US 2012/0258236 as applied to claim 7 and further in view of Luebbers et al. (WO 2004/060080).

22.    Regarding claim 12, Kishi et al. in view of in view of Hundscheid et al. and further in view of Cruz Santa et al. are silent about protein powder solution packaging to have an extended shelf life.
Luebbers et al. discloses the method of aseptically packaging method to package hydrolyzed protein containing liquid nutritional formula having an improved shelf-life (in Page 1 first paragraph, page 3 lines 30-32, page 4 line 5, line 17 e.g. extended shelf-life, page 10, lines 8-10 and claim 1). Luebbers et al. also discloses that the ingredients are added in water (Table 1, page 19) and therefore, protein powder can be mixed with water prior to packaging also.). Luebbers et al. also discloses many variations can be made on the basic method also which is well-known to those skilled in the art ( page 8 lines 15-20), therefore, one of ordinary skill in the art can make protein powder mixed in water followed by aseptic packaging for an extended shelf life of the product.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Kishi et al. to include the teaching of Luebbers et al. in order to make protein powder mixed in water solution in an aseptic packaging for an extended shelf life of the product (in Page 1 first paragraph, page 3 lines 30-32, page 4 line 5, line 17 e.g. extended shelf-life, page 10, lines 8-10, Table 1 , page 19 and claim 1 ).

Response to arguments
23.	Applicants argued on page 8 (DAV page 2) that 
	(a) Claimed powder of independent claim 1 has a PDCAAS score of about 0.7 but that said powder is a brewer’s spent-grain based protein powder having a PDCAAS of about 0.7.
(b) Hundscheid never mentions, teaches or discloses the use of proteins from brewer’s spent grains having PDCAAS score of about 0.7
In response to (a) and (b), the Office Action explained that disclosures by Niemi et al. in view of secondary prior arts of record meet the hydrolysis of brewer’s spent grain using specific enzyme and the protein quality with respect to PER values as detailed in the office action but was silent with regards to the PDCAAS value. Hundscheid was used as a secondary reference to teach that one of ordinary skill in the art will determine protein quality using PDCAAS value which is applicable to evaluate any protein product isolated from any source of food.  It is to be noted that Hundscheid was NOT used as secondary reference to address source of protein but to address what is PDCAAS value which is used for evaluating protein quality irrespective of the source of protein. 
 Therefore one of ordinary skill in the art would reasonably have expected that implementing the PDCAAS as an additional protein quality determining parameter from the teaching of Hundscheid into Niemi et al.’s (or Kishi’s) Brewer’s spent grain protein evaluation, would have resulted in a more efficient protein quality of greater than 0.9  PDCAAS as suggested by Hundscheid (at least in [0085] of  Hundscheid et al. e.g. greater than 0.6 PDCAAS) in order to make the Brewer’s spent grain protein taught by 
In addition the examiner addressed PER, PDCAAS values by using additional secondary references (Cruz Serna) and this portion of the rejection has not been addressed in applicants arguments. Therefore, the examiner is maintaining the rejection because, examiner believes the combinations of prior arts using Hundscheid et al. with the proper teaching suggestive motivation (TSM) as discussed in the office action would meet the requirements for obviousness are discussed in
MPEP § 2142 as well as the fact that the other portion of the rejection discussing PDCAAS values has not been addressed.  Therefore, the rejection is proper.
As there is no further arguments, therefore, the action is made as final. 

Conclusion
24.	 Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792      
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792